Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on October, 2019, which paper has been placed of record in the file.
2.           Claims 1-27 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on March 6, 2020 and April 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-27 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving historical data associated with the product, processing historical product data, providing processed historical product data…, fetching historical location data associated with the location, processing the historical location data, providing processed historical location data…, receiving a request for a forecast of the sales of the product at the location, determining a forecasting method to make the forecast, accessing the processed historical product data…, engineering one or more features associated with the processed historical product data…, providing the forecast based on the forecasting method, and uploading the forecast, which is a method of organizing human activity (managing personal behavior Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of receiving historical data associated with the product, processing historical product data, providing processed historical product data…, fetching historical location data associated with the location, processing the historical location data, providing processed historical location data…, receiving a request for a forecast of the sales of the product at the location, determining a forecasting method to make the forecast, accessing the processed historical product data…, engineering one or more features associated with the processed historical product data…, providing the forecast based on the forecasting method, and uploading the forecast…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and  receiving, processing, providing, determining, communicating, accessing, engineering, providing, and uploading steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, processing, providing, determining, communicating, accessing, engineering, providing, and uploading steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “communicating to a forecasting module instructions to execute the forecasting method”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figures 1-2 and para [0058-0059] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the 
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “communicating to a forecasting module instructions to execute the forecasting method” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “communicating to a forecasting module instructions to execute the forecasting method” do not providing any improvements to the computer functionality, improvements to the network, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “communicating to a forecasting module instructions to execute the forecasting method” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “communicating to a forecasting module instructions to execute the forecasting method”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites training a plurality of machine learning model…; Claims 3-4 recite training a plurality of machine leaning models…, validating the machine learning model…, and retraining the machine learning model…; Claim 6 recites evaluating a forecast accuracy…, instructing the machine learning module to select the machine learning model…, training a plurality of machine learning models…, validating the machine learning model…, retraining the machine learning model…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 10 and 19 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 10 directed to medium, independent claim 19 directed to a system are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
1-27 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.     Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan  et al. (hereinafter Morgan, US 2020/0134642).
            Regarding to claim 1, Morgan discloses a computer-implemented method for forecasting sales of a product at a location, the method comprising the steps of:
 Data from the historical data store 114 and current data repository 116 are communicated to the demand forecasting system 108 to calculate future demand for items within the retailer);
           processing, by the ingestion module, historical product data (para [0035], At operation 402, the common data preparation engine 302 receives and prepares past sales data and past demand forecasts. The common data preparation engine 302 receives and prepares both past data and incoming current data. The data can include sales activity as well as other data regarding attributes of items, stores, and locations);
           providing processed historical product data to a machine learning storage device (para [0036], The data is processed into a common format for use by the enterprise forecast generator 304. A more detailed view of a schematic of the common data preparation engine 302 is depicted in FIG. 5);
           fetching, by an external data module, historical location data associated with the location (para [0037], At operation 404, a demand forecasting model is built. In some embodiments, forecasts are generated using a single model, such as a recurrent neural network (RNN) model. In other embodiments, an enterprise "consensus" model is built from combining two or more component models. Methods of building forecasting models are further described in FIG. 6);
           processing, by the external data module, the historical location data (para [0055], The data preparation application 512, operates to receive data from a retailer that may include catalog data, location data, inventory data, promotion data, planogram data, web sales data, and store sales data. In some embodiments, this data may first be gathered at a server system such as the retailer server system 102 of FIG. 1. This data may be stored permanently in the historical data store 114 or temporarily in the current data repository 116);
           providing processed historical location data to the machine learning storage device (para [0058], The common data preparation engine 302 processes both building and scoring data. Building data includes past data that is used for building demand forecasting models. Store history and web history are processed at the common data preparation engine 302 for later access by the forecast generator 304 for training various types of demand forecasting models);
          receiving, by a monitoring module, a request for a forecast of the sales of the product at the location (para [0043], a request for a demand forecast is received from a client. The client request is received at a cloud platform 322 including one or more load balancers 324, as shown in FIG. 3. The load balancers 324 route the request to one of a plurality of servers 330 to process the request for a demand forecast);
          determining, by the monitoring module, a forecasting method to make the forecast (para [0046], A query is received from a client at the API, e.g., as routed from the load balancer 324. The query includes one or more of an item or set of items, a location, a starting time and a time period; other parameters could be included as well, to the extent exposed by the API. For example, the query could be for a weekly forecast in September for all stores in Minnesota. Optionally, the API can also receive a selection of a particular model or model collection with which to forecast demand);
          communicating to a forecasting module, by the monitoring module, instructions to
the API 332 communicates with the forecasts data store 312 through a resource manager 314. Each resource manager 314 includes an application master 316 and a query service 318. The query service 318 retrieves the requested data from the forecasts data store 312);
           accessing, by the forecasting module, the processed historical product data (para [0046], The query service 318 is accessed which then accesses the forecasts data store 312 to retrieve the chain level forecast or "aggregate demand forecast." The CDF 334 breaks down the forecast to a distribution. Then the API 332 communicates the requested demand forecast back to the client application); the
           processed historical location data; and one or more machine learning models from the machine learning storage device (para [0059], The common data preparation engine 302 processes incoming data incrementally. Data stores in the standard data store 514 are updated as new data is received instead of processing all data each time new data is received. The standard data store 514 compiles received and processed data into Hive data tables for later access by the forecast generator. Other examples of data that may be received from the internal systems of the retailer include price data, characteristics of retail stores, and calendar event such as holidays);
           engineering, by the forecasting module, one or more features associated with the processed historical product data and/or the processed historical location data para [0049], At operation 416, the aggregate demand forecast is disaggregated, if needed. This can be accomplished via a disaggregation service 336 available at each server 330. The disaggregation service 336 operates to break down aggregate demand forecasts retrieved from the forecasts data store 312 into smaller units of location or time, depending on the client request);
           providing, by the forecasting module, the forecast based on the forecasting method (para [0062], a meta forecaster makes consensus forecasts for item demands based on an ensemble of component models that are weighted to produce an ensemble model. An ensemble model is constructed around a linear regression of actual demand on demand forecasts produced by component models used to build the ensemble mode)l; and
          uploading, to the machine learning storage, the forecast (para [0042], the forecasts database 310 utilizes Apache Hive tables for storing the aggregate forecasts. The forecasts database 310 is set up to effectively handle batch data uploads. Periodically, the data from the forecasts database 310 is uploaded to the forecasts data store 312);
wherein:
            the forecasting method comprises, in real-time (para [0047], The API (application programming interface) 332 operates to receive client requests in real-time. Each API 332 responds to clients 326 on a per-request basis. In some embodiments, the API 332 communicates with the forecasts data store 312 through a resource manager 314), either:
            i) selecting a machine learning model to make the forecast (para [0026], Past forecasting performance is evaluated to determine which models are best used for particular sets of items. Models having superior performance for predicting item demand are weighted more heavily in the overall consensus forecast. Forecast models are validated by evaluating actual demand vs. predicted demand and using that information to inform how a future ensemble forecast will be generated ; or

            iii) making the forecast based on the previously-selected model.
            Regarding to claim 2, Morgan discloses the computer-implemented method of claim 1, wherein:
           the request for the forecast is a first request (para [0043], At operation 412, a request for a demand forecast is received from a client. The client request is received at a cloud platform 322 including one or more load balancers 324, as shown in FIG. 3. The load balancers 324 route the request to one of a plurality of servers 330 to process the request for a demand forecast);
          the forecasting module selects the machine learning model to make the forecast (para [0066], component models are selected based on past performance. Add operation 606, the component models are weighted based on the past performance of the component models for the selected parameters), selecting comprising:
           training a plurality of machine learning models on a first portion of a data set (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations. The demand forecasting models are being evaluated on a continuous basis using new data from the retailer as it is generated. Therefore, the forecasting models are also being continually evaluated and updated. As new data is being ingested and analyzed, the overall ensemble model may be updated by choosing different component models or modifying the weighting of the different component models);
the model is validated at the forecast validation engine 306 of FIG. 3. The model is tested for its ability to forecast item demand using past data for testing. The validation process is further described in reference to FIG. 8 and the forecast validation engine 306 is further described in detail in FIG. 7).
            Regarding to claim 3, Morgan discloses the computer-implemented method of claim 1, wherein: 
          the request for the forecast is not a first request (para [0110], a client request is received and processed. In some embodiments, the server 330 receives the client request from the load balancer 324);
          a new category of processed data has been added to the machine learning storage since a most recent forecast, the new category of processed data comprising at least one of a new category of processed historical product data and a new category of processed historical location data (para [0106], Sales can be aggregated based on location (useful to determine high precision in time), time (useful to determine high location-level precision), and collection of items (useful as a prior for new items). In one embodiment, sales are aggregated to generate forecasts for each item for a week across all stores in the retail chain); and
           the forecasting module selects the machine learning model to make the forecast (para [0038], the forecasting models are typically built using python or R software programming languages. The component models are generally selected from time series forecasting models such as recurrent neural network (RNN) models or Autoregressive integrated moving average models (ARIMA), seasonal trend decomposition by LOESS (STL). The component models are fed into a meta-forecaster to produce a compounded or consensus forecast),
           selecting the machine learning model comprising:
                    training a plurality of machine learning models on a first portion of an expanded data set, the expanded data set comprising the new category of processed data, the processed historical product data and the processed historical location data (para [0066], component models are selected based on past performance. Add operation 606, the component models are weighted based on the past performance of the component models for the selected parameters;
                    validating the machine learning model on a second portion of the expanded data set (para [0085], The forecast validation engine 306 operates to evaluate and validate models built to forecast demand. The forecast validation engine 306 runs multiple forecasts for the same set of sales data and store the results in a table. Metrics are run on the table to cross-validate distributions. The metrics may be entered by an administrator user or selected from a menu); and
                   retraining the machine learning model on a sum total of the first portion and the second portion (para [0129], The models and forecasts are updated as new data is received from the retailer such as new sales data from both retail store locations and web sales).
            Regarding to claim 4, Morgan discloses the computer-implemented method of claim 1, wherein:
 a client request is received and processed. In some embodiments, the server 330 receives the client request from the load balancer 324);
            an additional amount of processed data has been added to the machine learning storage since a most recent forecast, the additional amount of processed data comprising at least one of new processed historical product data and new processed historical location data (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations. The demand forecasting models are being evaluated on a continuous basis using new data from the retailer as it is generated. Therefore, the forecasting models are also being continually evaluated and updated. As new data is being ingested and analyzed, the overall ensemble model may be updated by choosing different component models or modifying the weighting of the different component models);
            the additional amount of processed data exceeds a threshold (para [0093], The calculated predictions for the set of forecast coordinates can be compared to known data or to other forecasts to determine differences between such results (e.g., to determine outliers or variance outside a threshold); and
            the forecasting module selects the machine learning model to make the forecast (para [0038], the forecasting models are typically built using python or R software programming languages. The component models are generally selected from time series forecasting models such as recurrent neural network (RNN) models or Autoregressive integrated moving average models (ARIMA), seasonal trend decomposition by LOESS (STL). The component models are fed into a meta-forecaster to produce a compounded or consensus forecast),
           selecting the machine learning model comprising:
                     training a plurality of machine learning models on a first portion of an expanded data set, the expanded data set comprising the additional amount of processed data, the processed historical product data and the processed historical location data (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations. The demand forecasting models are being evaluated on a continuous basis using new data from the retailer as it is generated. Therefore, the forecasting models are also being continually evaluated and updated. As new data is being ingested and analyzed, the overall ensemble model may be updated by choosing different component models or modifying the weighting of the different component models);
                    validating the machine learning model on a second portion of the expanded data set (para [0085], The forecast validation engine 306 operates to evaluate and validate models built to forecast demand. The forecast validation engine 306 runs multiple forecasts for the same set of sales data and store the results in a table. Metrics are run on the table to cross-validate distributions. The metrics may be entered by an administrator user or selected from a menu); and 
                    retraining the machine learning model on a sum of the first portion and the second portion (para [0129], One such advantage is the ability to provide real time updates to demand forecasting models and the demand forecasts that are produced by those models. The models and forecasts are updated as new data is received from the retailer such as new sales data from both retail store locations and web sales).
             Regarding to claim 5, Morgan discloses the computer-implemented method of claim 4, wherein the threshold is at least 15% to 30% of an amount of processed data used by the forecasting module for making the most recent forecast (para [0093], At operation 810, the model is tested by calculating predictions for each set of forecast coordinates. The calculated predictions for the set of forecast coordinates can be compared to known data or to other forecasts to determine differences between such results (e.g., to determine outliers or variance outside a threshold).
            Regarding to claim 6, Morgan discloses the computer-implemented method of claim 1, wherein the request for the forecast is not a first request, and the method further comprises:
           evaluating, by the monitoring module, a forecast accuracy of the forecast against incoming processed historical product data (para [0039], the past performance of the component models is assessed for accuracy in forecasting. Accuracy alone is not the most important aspect but capturing seasonal effects can also be important. The models having the best performance for predicting demand are weighted more heavily and used in combination to predict the latest demand forecast); and
           instructing the machine learning module, by the monitoring module, to select the
machine learning model if the forecast accuracy falls below a threshold (para [0093], At operation 810, the model is tested by calculating predictions for each set of forecast coordinates. The calculated predictions for the set of forecast coordinates can be compared to known data or to other forecasts to determine differences between such results (e.g., to determine outliers or variance outside a threshold), selecting the machine learning model comprising:
                 training a plurality of machine learning models on a first portion of an expanded data set, the expanded data set comprising the incoming processed historical product data (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations. The demand forecasting models are being evaluated on a continuous basis using new data from the retailer as it is generated. Therefore, the forecasting models are also being continually evaluated and updated. As new data is being ingested and analyzed, the overall ensemble model may be updated by choosing different component models or modifying the weighting of the different component models);
               the processed historical product data and the processed historical location data (para [0059], The common data preparation engine 302 processes incoming data incrementally. Data stores in the standard data store 514 are updated as new data is received instead of processing all data each time new data is received. The standard data store 514 compiles received and processed data into Hive data tables for later access by the forecast generator. Other examples of data that may be received from the internal systems of the retailer include price data, characteristics of retail stores, and calendar event such as holidays);
              validating the machine learning model on a second portion of the expanded data set (para [0085], The forecast validation engine 306 operates to evaluate and validate models built to forecast demand. The forecast validation engine 306 runs multiple forecasts for the same set of sales data and store the results in a table. Metrics are run on the table to cross-validate distributions. The metrics may be entered by an administrator user or selected from a menu); and
              retraining the machine learning model on a sum total of the first portion and the
second portion (para [0129], One such advantage is the ability to provide real time updates to demand forecasting models and the demand forecasts that are produced by those models. The models and forecasts are updated as new data is received from the retailer such as new sales data from both retail store locations and web sales).
           Regarding to claim 7, Morgan discloses the computer-implemented method of claim 6, wherein the forecast accuracy is based on any one of: a Mean Absolute Percentage Error (MAPE); a Mean Absolute Scaled Error (MASE), a Mean Absolute Error (MAE), and a Weighted Mean Absolute Percentage Error (WMAPE) (para [0100], FIG. 12, a user has selected absolute percentage error (APE). The slice selector 944 includes two lists allowing a user to restrict the visualization to a subset of the metric values recorded in the validation sets).
             Regarding to claim 8, Morgan discloses the computer-implemented method of claim 1, wherein:
           the request for the forecast is not a first request (para [0110], a client request is received and processed. In some embodiments, the server 330 receives the client request from the load balancer 324); and
           the method further comprises:
                      evaluating, by the monitor module, a time interval between a most recent forecast and the request (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations); and
 At operation 810, the model is tested by calculating predictions for each set of forecast coordinates. The calculated predictions for the set of forecast coordinates can be compared to known data or to other forecasts to determine differences between such results (e.g., to determine outliers or variance outside a threshold),         
                  retraining comprising retraining the previously-selected machine learning model on an expanded data set comprising the processed historical product data, the processed historical location data and new processed data collected during the time interval (para [0129], One such advantage is the ability to provide real time updates to demand forecasting models and the demand forecasts that are produced by those models. The models and forecasts are updated as new data is received from the retailer such as new sales data from both retail store locations and web sales).
           Regarding to claim 9, Morgan discloses the computer-implemented method of claim 8, wherein the threshold is between 2 to 8 months (para [0132], the demand forecasting systems and methods of the present disclosure are able to more accurately predict demand for items over the course of a year or a longer time period, taking into account changes in demand for seasonal items. Because so many items within a retail context have changing demand based on seasonality, whether the items are on promotion, or whether the items are relevant to a particular holiday, it is important to be able to take into account seasonal effects. The ensemble model comprising weighted component models is advantageous in that the weighting of the various models can be modified to take into account changes for demand throughout the year based on seasonal effects).
          Claims 10-18 are written in computer-readable storage medium and contain the same limitations found in claims 1-9 above, therefore are rejected by the same rationale.
           Regarding to claims 19-27, Morgan discloses a computing system comprising:
           a processor; and
          a memory storing instructions that, when executed by the processor (para [0054], The common data preparation engine 302 includes a memory 502 in communication with a processor 504. The memory 502 includes software applications including a data preparation application 512. The memory also includes data stores or databases including a standard data store 514), configure the system to perform the method found in claims 1-9 above, therefore are rejected by the same rationale.


          
                                                            Conclusion
8.        Claims 1-27 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Lei et al. (US 2020/0130425) disclose forecast demand of an item by receiving historical sales data for the item for a plurality of past time periods including a plurality of features that define one or more feature sets.
            Joseph et al. (US 2020/0210920) disclose a machine learning system with date alignment features for improved demand forecasting for products and/or services.

             Ananthapur Bache et al. (US 2020/0065424) disclose devices that filter a subset of items from a database according to a model which predicts sales of items in the database with social media data and the subset of items filtered according to a highest predicted sales. The model comprises a machine learning model trained with sales history of items from the database and social media data history.
           T. (US 2020/0005340) disclose Tree (CDT) for an entity in accordance with an attribute value (AV) based demand transfer estimation for a product category using machine learning.
            Smith et al. (US 2019/0272557) disclose dynamically generating discounted product digital notifications based on remaining product shelf life.
            Scarpati et al. (US 2018/0374109) disclose methods for estimating multiple types of retail business volume based on multiple types of data are described. Historical volume data, prior recorded business volume, characteristics of the store including departments, and geographical location are used. Historical data is transformed into multiple features that capture seasonality, trends, the effects of special events and other business characteristics.
            Nemati et al. (US 2018/0308051) disclose providing e-commerce suppliers an alternative shipping and distribution system based on real-time sales and demand being coupled with iterative machine learning processes.


10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
August 13, 2021